Case: 1:12-cv-09672 Document #: 376 Filed: 07/17/19 Page 1 of 1 PageID #:5618

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Brian Lucas, et al.
                                Plaintiff,
v.                                                    Case No.: 1:12−cv−09672
                                                      Honorable John J. Tharp Jr.
Vee−Pak, Inc.,, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 17, 2019:


        MINUTE entry before the Honorable John J. Tharp, Jr:Status hearing held and
continued to 9/24/19 at 9:00 a.m. Parties were unable to reach a settlement. Mailed
notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
